          Case 1:19-cr-04447-KWR Document 2 Filed 12/03/19 Page 1 of 1                 Fr{"ED
                                                                            ,IlTi, :
                                                                     rrifr-DrsrHlcr couBT
                                                            ,q,..'.                                i.lEW MEXICO


                           TN   THE UNITED STATES DISTRICT COURT
                                                                                     llEC 0    3   20t9


                                FOR THE DISTzuCT OF NEW MEXICO                 MII"CHELL i1" ELFETIS
                                                                                      CLERI(
 UNITED STATES OF AMERICA,

                  Plaintiff,                           .RTMTNAL     No Q       - 14-114 7                 J?
        VS.                                            18 U.S.C. $$ 11s3 andlll2:
                                                       lnvoluntary Manslaughter.
 MAROQUEZCLAH,

                  Defendant.

                                       INDICTMENT
The Grand Jury charges:

       On or about August 30,2019, in Indian Country, in San Juan County, in the District      of

New Mexico, the defendant, MAROQUEZ CLAIH, an Indian, unlawfully killed John Doe by

operating a motor vehicle without due caution and circumspection and with a wanton and

reckless disregard for human life when he knew or should have known that his conduct imperiled

the lives of others, and while in the commission of an unlawful act not amounting to a felony,

that is while: (1) driving any vehicle carelessly and heedlessly in willful or wanton disregard    of

the rights or safety of others without due caution and circumspection and at a speed or in a

manner so as to endanger or be likely to endanger any person or property, in violation of N.M.

Stat. Ann. $ 66-8-113; and (2) driving a vehicle under the influence of intoxicating liquor, in

violation of N.M. Stat. Ann. $ 66-8-102(A) (1978).

       In violation of 18 U.S.C. $$ 1153 and   lll2.
                                                   A TRUE BILL:
                                                             ls/
                                                    FOREPERSON OF THE GRAND JURY

              nited States Attorney
         11/25119 l2:54PM
